Citation Nr: 1619308	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-02 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to a TDIU.  

This matter was previously before the Board in August 2015, when it was remanded for additional development.  

As noted in the Board's August 2015 remand, although the Veteran originally requested a Board videoconference hearing, he submitted correspondence indicating that he wished to withdraw his request in March 2015.  Thus, the Board finds that the Veteran's request for a hearing is withdrawn.  38 C.F.R. § 20.704(e) (2015).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim for additional development in August 2015.  In particular, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding medical treatment records, including those from private medical providers.  Additionally, to establish a comprehensive picture of the Veteran's functional and/or employment limitations, the Board instructed the RO to arrange for a Social and Industrial Survey or a Vocational Rehabilitation Survey.  

In August 2015, following the Board's remand, the AOJ sent the Veteran a letter informing him that additional evidence was needed to support his claim and specifically asking that he advise the AOJ of any outstanding private treatment records pertaining to his claim.  Copies of VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, were included with the letter for the Veteran to complete and return.  However, the Veteran failed to complete and return the form(s).  

A review of the record also demonstrates that the Mountain Home VA Medical Center (VAMC) was unable to schedule the Veteran for the requested VA examination, as it was unable to deliver notification scheduling the examination to the Veteran.  As such, the VA examination request was cancelled.  As will be discussed in further detail below, the Veteran was informed of the Mountain Home VAMC's inability to schedule an examination in a letter dated in October 2015.  In a November 2015 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claim and referenced the Mountain Home VAMC's inability to schedule an examination.  

Given the AOJ's efforts to obtain outstanding treatment records and to schedule a VA examination, in addition to the Veteran's failure to respond, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The RO provided pre-adjudication VCAA notice, by letter, in March 2012.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate his TDIU claim, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by VA, and the provisions for disability ratings and for the effective date of claim.  Therefore, the Board finds that VA has fulfilled its duty to notify the Veteran.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service VA and private medical treatment records, and Social Security Administration (SSA) records have been associated with the record.  

With respect to private treatment records, the Board finds that all appropriate attempts have been made to obtain adequately identified records.  The Board observes that the Veteran's claims file includes private treatment records from several private medical providers; as such, in its August 2015 remand, the Board instructed the AOJ to obtain any outstanding treatment records.  As noted above, in a letter dated in August 2015, the AOJ sent the Veteran a letter informing him that additional evidence was needed to support his claim and specifically asking him to advise VA of any private treatment records not already in his claims file in support of his claim for a TDIU.  The August 2015 letter included copies of release forms for the Veteran to complete and return.  However, the Veteran failed to do so, and he has not otherwise identified any additional medical evidence in support of his claim.  Thus, the Board finds that VA has made reasonable efforts to obtain adequately identified private treatment records, and no further efforts are required for VA to comply with its duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing evidence to support a claim).  

In general, VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded several VA examinations pertaining to his service-connected disabilities during the course of this appeal.  

As noted above, in August 2015, the Board remanded the instant appeal, in part, for a Social and Industrial Survey or a Vocational Rehabilitation Survey, to establish a comprehensive picture of the Veteran's functional and/or employment limitations.  However, the record reflects that the examination request was cancelled in September 2015 due to the Mountain Home VAMC's inability to deliver notification to the Veteran to schedule an examination.  In October 2015, the AOJ sent a letter to the Veteran's address of record informing him of the Mountain Home VAMC's inability to deliver a notification to schedule an examination concerning his appeal.  The letter further requested that the Veteran respond to the letter if he wished to be scheduled for a VA examination.  The AOJ attached a VA Form 21-4138, Statement in Support of Claim, to the letter for the Veteran to complete.  The Veteran failed to respond to the October 2015 letter.  The Board observes that the November 2015 SSOC, which was also sent to the Veteran's address of record, noted that evidence from a VA Social and Industrial Survey could not be considered, as the Veteran failed to appear for such examination due to "undelivered notification."  Importantly, there is no indication that the November 2015 SSOC was not delivered, as it was not returned to VA as "undeliverable."  Further, there is no indication that the Veteran provided a reason for his inability to receive notification from the Mountain Home VAMC, nor is there any indication that the Veteran requested that the VA Social and Industrial Survey be rescheduled.  

VA's duty to assist is not a "one-way street"; instead, a claimant has a duty to cooperate with VA in developing evidence to support a claim.  See Hayes, 5 Vet. App. at 68.  The record lacks evidence suggesting that the Veteran did not receive the above-referenced documents.  Specifically, the record reflects that the documents were sent to the Veteran's address of record, and there is no indication that they were returned as undeliverable.  Thus, given the Veteran's failure to respond to VA, despite written notice regarding the Mountain Home VAMC's inability to schedule an examination, the Board finds that it has no further duty to obtain a VA examination or medical opinion prior to adjudicating the instant appeal.  See id.; see also 38 C.F.R. § 3.655(a) (providing that a claim may be adjudicated based on the evidence of record when a claimant fails to appear for a VA examination without good cause).  

As there is no indication of any outstanding relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Entitlement to a TDIU

The Veteran has claimed that he is unable to work due to several service-connected disabilities, including diabetes mellitus, posttraumatic stress disorder (PTSD), and sleep apnea.  After a review of the evidence of record, the Board finds that entitlement to a TDIU is not warranted.  




	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340, 4.15.  

"Substantially gainful employment" is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of "substantially gainful employment "suggests a living wage").  Marginal employment is not considered "substantially gainful employment." See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§  38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only 1 such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are 2 or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Analysis

As set forth in his February 2012 application for a TDIU, the Veteran maintains that his service-connected diabetes mellitus, PTSD, and sleep apnea prevent him from securing or following any substantially gainful occupation.  The Board observes that while the Veteran also claimed that restless leg syndrome prevented him from doing so, service connection for restless leg syndrome was denied in February 2004.  According to the Veteran's application, he last worked full-time in November 2001 as a repairman/maintenance worker for a zinc mining company, and that he left this job due to his disabilities.  Previously he had worked as a heavy equipment operator.  In addition to the Veteran's previous employment at the zinc mining company, VA examination reports provide that the Veteran and his wife ran a sign business out of their home until a few years prior to 2012.  The Veteran did not indicate the level of schooling completed in his application; however, a January 2013 VA examination report provides that the Veteran has a high school degree.  

The Veteran's service-connected disabilities include PTSD, rated at 10 percent as of February 23, 2009, and 30 percent as of February 22, 2012; type II diabetes mellitus with hypertension, nonproliferative diabetic retinopathy of left eye, and bilateral cataracts, rated at 20 percent as of September 30, 2003; right calcaneal bone spur, rated at 20 percent as of October 21, 2014; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated at 10 percent as of June 18, 2005; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated at 10 percent as of June 18, 2005; tinnitus, rated at 10 percent as of September 10, 2008; peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, rated at 10 percent as of February 23, 2009; peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, rated at 10 percent as of February 23, 2009; left heel stress fracture of calcaneus spur, rated at 10 percent as of October 25, 2012; hearing loss, rated at 10 percent as of September 10, 2008, and rated as noncompensable as of July 25, 2011; impotence associated with diabetes mellitus, rated as noncompensable as of September 30, 2003, rated at 20 percent as of August 12, 2009, and rated as noncompensable as of April 25, 2012; and obstructive sleep apnea, rated as noncompensable as of September 30, 2003, rated at 50 percent as of February 22, 2012, and rated as noncompensable as of January 1, 2015.  

On the date the Veteran filed his claim, he met the percentage rating standards for a schedular TDIU; he had a 50 percent rating for sleep apnea and a combined evaluation of 90 percent.  Although the Veteran's sleep apnea has since been rated as noncompensable, the Veteran has continued to meet the percentage rating standards for a schedular TDIU.  The Veteran claims he is unable to work, in part, due to his service-connected diabetes.  As of January 1, 2015, the date the Veteran's sleep apnea rating was reduced to 0 percent, he was service-connected for diabetes mellitus and several other disabilities associated with his diabetes mellitus, including peripheral neuropathy of all 4 extremities.  The combined ratings for these conditions as of January 1, 2015, was 50 percent, and the Veteran's combined evaluation has been 80 percent as of that date.  See 38 C.F.R. §§ 4.16(a) (providing that disabilities resulting from a common etiology may be considered a single disability for purposes of establishing eligibility for a schedular TDIU), 4.25 (combined ratings table).  The Veteran's service-connected disabilities have therefore met the percentage rating standards for schedular TDIU throughout the course of this appeal.  See 38 C.F.R. § 4.16(a).  However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU, the Board must consider whether his service-connected disabilities preclude him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In May 2005, SSA found the Veteran to be disabled as of December 2003.  The primary diagnoses associated with SSA's determination are diabetes, hypertension, sleep apnea, and obesity; the secondary diagnosis is nervous leg syndrome.  SSA found that the Veteran's disabilities, when considered in combination, were "severe."  SSA also found that the Veteran was unable to perform past relevant work as a repair and maintenance person and that he was restricted to being able to perform "light work."  According to the SSA work history report associated with his claim for Social Security Disability benefits, the Veteran reported that he stopped working because he was laid off.  Additionally, the Veteran claimed that employers did not want to hire him because of his health issues.  

According to a February 2005 opinion from private physician J.D. Allan, the Veteran was unemployable due to "medical problems."  While Dr. Allan noted that the Veteran's high blood pressure and sleep apnea were related to his diabetes mellitus, he did not specify which medical conditions rendered the Veteran unemployable, and he did not provide a rationale for his opinion.  

According to a June 2007 VA examination report pertaining to the Veteran's hypertension and sleep apnea, the Veteran had no problems or symptoms relating to his hypertension, aside from the possibility of the medication contributing to his impotence.  The examiner noted that the Veteran's sleep apnea symptoms included some daytime somnolence and fatigue; however, these conditions were improved after using a CPAP machine.  

As set forth in a March 2009 VA peripheral nerves examination report, the Veteran experienced occasional numbness in his bilateral toes, and although he denied numbness or symptoms in his hands, he tested positive for upper extremity peripheral neuropathy.  The examiner noted that there was nerve dysfunction due to the Veteran's peripheral neuropathy of the lower extremities that had mild effects on his occupational activities, such as decreased mobility.  However, the examiner stressed that any occupational effects were mild, adding that the Veteran had retired prior to the onset of peripheral neuropathy symptoms.  The Veteran's peripheral neuropathy of the lower extremities was noted to impact certain daily activities to a mild degree, such as chores, shopping, exercise, sports, and recreation.  With respect to the Veteran's peripheral neuropathy of the upper extremities, the examiner provided there was nerve dysfunction due to paralysis and neuritis that had mild, but significant, effects on the Veteran's occupational activities.  Specifically, the examiner noted that the Veteran had decreased manual dexterity that would affect his ability to perform activities requiring fine motor control and/or fingertip dexterity.  Additionally, certain daily activities were affected to a mild degree, including chores, sports, recreation, and dressing.  

A December 2010 VA hypertension examination report provides that the Veteran had uncomplicated essential hypertension that neither affected his usual occupation nor his usual daily activities.  The examination report also provides that the Veteran retired as a zinc miner due to age or duration of work.  In a December 2010 VA examination report for miscellaneous respiratory diseases, the examiner noted that the Veteran was utilizing CPAP therapy, and he opined that the Veteran's mild sleep apnea did not have an effect on his usual occupation or daily activities.  

As set forth in a January 2011 private treatment record from the Internal Medicine Associates of Knoxville (Internal Medicine Associates), the Veteran was not experiencing any persistent dysesthesia suggestive of peripheral neuropathy.  With respect to his sleep apnea, it was noted that the Veteran was not experiencing any unusual daytime sleepiness or fatigue.  Additionally, the Veteran's mood disorder was determined to be well-controlled under his regimen; he was not experiencing any unusual irritability or emotional lability.  The Veteran's diabetes and hypertension were also noted to be well-controlled.  

According to a January 2011 VA PTSD examination report, the Veteran worked as a drill operator at the zinc mine until it closed in 2001, and after being laid off, the Veteran and his wife operated a home-based sign business.  The Veteran's PTSD symptoms did not result in deficiencies in areas of judgment, thinking, family relations, work, or mood.  The examiner noted that the Veteran had transient or mild symptoms that could decrease work efficiency and ability to perform occupational tasks, but only during periods of significant stress.  The examiner referenced occasional episodes of hyperirritability, but provided that these episodes did not significantly interfere with activities.  The examiner also noted that because the Veteran had been receiving Social Security Disability benefits for a decade, it was difficult to find that the Veteran was precluded from gainful employment by reason of his "limited PTSD symptoms," even when considering the symptoms in conjunction with the Veteran's other service-connected disabilities.  

A July 2011 private treatment record from the Internal Medicine Associates provides that the Veteran's mood was well-controlled and he was generally sleeping well.  According to an October 2011 VA male reproductive examination, neither the Veteran's erectile dysfunction nor his penile skin bridge impacted his ability to work.  

According to a March 2012 sleep study performed by Summit Sleep Services, the Veteran had mild sleep apnea syndrome, in addition to moderate periodic limb movements of sleep, and difficulty initiating and maintaining sleep.  CPAP therapy was recommended.  A July 2014 letter from Summit Sleep Services references the March 2012 sleep study and notes that CPAP therapy was necessary due to the Veteran's daytime hypersomnia and comorbid hypertension.  

According to an April 2012 VA PTSD examination report, the Veteran had mild symptoms or some difficulty in social, occupational, or educational functioning; however, the examiner noted that the Veteran was "generally functioning pretty well" and had some meaningful interpersonal relationships.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the Veteran was generally functioning satisfactorily with normal, routine behavior, self-care, and conversation.  The noted symptoms that applied to the Veteran's diagnosis included chronic sleep impairment; however, the examiner noted that the Veteran's sleep disturbance could be from PTSD or sleep apnea.  With respect to occupational impairment, the examiner opined that it was unlikely that the Veteran's PTSD symptoms would prevent him from performing in an occupational setting or would even interfere with his ability to perform in an occupational setting.  To support this conclusion, the examiner referenced the Veteran's minimal disruption of interpersonal functioning secondary to PTSD symptoms, the lack of recent worsening of PTSD symptoms, and the Veteran's historically stable work history.  

Later the same month, on April 25, 2012, the Veteran was afforded a VA general medical examination, in addition to VA examinations for his diabetes, hypertension, erectile dysfunction, peripheral neuropathy, and sleep apnea.  According to the VA examination reports, neither the Veteran's diabetes, hypertension, erectile dysfunction, nor diabetic peripheral neuropathy impacted his ability to work.  However, the examiner noted that the Veteran's sleep apnea impacted his ability to work because he might fall asleep on the job.  Nevertheless, according to the VA general medical examination report, the Veteran's diagnoses of diabetes mellitus, hypertension, neuropathy, retinopathy, and sleep apnea, when considered individually, would not render the Veteran incapable of procuring and maintaining employment.  In an addendum medical opinion dated in September 2012, the examiner provided that all of the disabilities included in the April 25, 2012 VA examination reports, when considered together, should not prevent the Veteran's ability to procure and maintain physical or sedentary employment.  

In a June 2012 VA eye conditions examination, the examiner provided that the Veteran's diabetic retinopathy in the left eye had resolved and that the Veteran's cataracts were very mild.  The examiner opened that the Veteran's eye conditions did not impact his ability to work, adding that there was no visual impairment to prevent the Veteran from functioning in an occupational environment.  In a June 2015 VA optometry treatment record pertaining to the Veteran's annual diabetic eye examination, the Veteran reported no visual or ocular complaints.  

According to an October 2012 VA mental health treatment record, the Veteran reported that he was doing "pretty good."  The provider noted that the Veteran was appropriately grieving the recent loss of his wife due to ovarian cancer.  The Veteran reported difficulty feeling motivated, particularly following the death of his wife, in addition to difficulty with concentration.  

At a January 2013 VA mental health treatment, the Veteran reported that he was using his CPAP machine nightly and sleeping well.  The Veteran indicated that he had difficulty with motivation; however, he denied feeling helpless or hopeless.

According to a January 2013 VA PTSD examination, the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the Veteran was generally functioning satisfactorily with normal, routine behavior, self-care, and conversation.  Symptoms that applied to his mental health diagnoses included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood.  When asked how his PTSD might affect his ability to work, the Veteran reported that he had difficulty staying focused.  Additionally, the Veteran noted that he sometimes performed tasks repeatedly, or not at all, due to memory issues.  The Veteran also stated that his symptoms would cause difficulty finding motivation to work.  According to the examiner, the Veteran continued to have symptoms and associated psychosocial and occupational difficulties adequate to support a diagnosis of PTSD, in addition to symptoms that supported a diagnosis of depression, NOS.  With respect to the Veteran's multiple diagnoses, namely, PTSD and depression, NOS, the examiner opined that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  

According to a November 2014 VA PTSD examination, the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the Veteran was generally functioning satisfactorily with normal, routine behavior, self-care, and conversation.  With respect to the Veteran's multiple diagnoses, namely, PTSD and depression, NOS, the examiner opined that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The Veteran reported a lack of motivation to do anything, such as getting out of bed, and he stated that he put off chores.  However, he stated that he eventually completed chores and other tasks around the house.  The examiner detailed that although the Veteran felt as if his mental condition had changed, his condition was overall the same in terms of social and occupational impairment.  The examiner added that while the cause of the impairment had changed, for instance, the Veteran's PTSD symptoms had decreased but his depressed mood and lack of motivation had increased, the Veteran's PTSD and depression symptoms could not be differentiated.  

VA mental health treatment notes dated in 2015 show that the Veteran continued to report difficulty sleeping, depressed mood, amotivation, anergia, and at times, some difficulty with memory.  

Within the context of the instant claim, the Veteran has not argued that his hearing loss or tinnitus contribute to his claimed inability to secure and follow substantially gainful employment.  However, the Board observes that in his September 2003 SSA work history report, the Veteran noted that he was unable to work, at least in part, due to his hearing loss.  VA examination reports dated in July 2011 and October 2012 provide that the Veteran's hearing loss and tinnitus impact his ability to work.  Specifically, according to the examination reports, the Veteran reported occasional difficulty understanding speech, even when wearing hearing aids.  Additionally, according to the July 2011 VA examination report, the Veteran reported that his tinnitus caused difficulty concentrating and sleeping.  

The Board also observes that although the Veteran has not argued that his right and left heel disabilities contribute to his claimed inability to secure and follow substantially gainful employment, VA foot examinations dated in March 2013 and December 2014 provide that his heel disabilities impact his ability to work.  According to the March 2013 VA foot examination, the Veteran's left heel disability would impact his ability to work by causing difficulty with prolonged standing, walking, carrying, and lifting, in addition to causing pain.  According to the December 2014 VA foot examination report, the Veteran's right heel disability impacted his ability to perform certain occupational tasks, as it interfered with weight-bearing and endurance.  

The Board acknowledges the Veteran's statement that he left his job at the zinc mining company in November 2001 due to service-connected disabilities.  While there are some inconsistencies in the record concerning the circumstances under which the Veteran stopped working for the mining company, the record nevertheless indicates that, with the exception of a home-based business that the Veteran operated with his wife, the Veteran has not worked since November 2001.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  

Considering the Veteran's VA examination reports, neither the Veteran's service-connected diabetes mellitus with hypertension, nonproliferative diabetic retinopathy of the left eye, and bilateral cataracts, nor his service-connected impotence, prevent the Veteran from securing and following a substantially gainful occupation.  As described above, the April 2012 VA examination reports provide that these conditions do not impact the Veteran's ability to work.  For instance, even though the Veteran has mild cataracts, the June 2012 VA eye conditions examination provides that there is no visual impairment that would prevent the Veteran from functioning in an occupational environment.  

With respect to the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, the Board acknowledges that there are differing medical opinions as to the functional impact of these disabilities.  As noted above, the March 2009 VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities had mild effects on his occupational activities, such as decreased mobility.  The examiner also found that the Veteran's bilateral peripheral neuropathy of the upper extremities had mild, yet significant, effects on the Veteran's occupational activities, as the Veteran had decreased manual dexterity that would affect his ability to perform activities requiring fine motor control and/or fingertip dexterity.  However, a January 2011 private treatment record provides that the Veteran was not experiencing any dysesthesia suggestive of peripheral neuropathy.  Moreover, although the Veteran reported the gradual onset of painful burning, paresthesias, and numbness affecting his feet and fingertips, an April 2012 VA examiner found that the Veteran's radial, median, ulnar, and sciatic nerves were only affected to a minor degree, bilaterally, and that the Veteran's peripheral neuropathy did not impact his ability to work.  

The Board acknowledges that there are also conflicting medical opinions as to the functional impact of the Veteran's sleep apnea.  For instance, according to the December 2010 VA respiratory diseases examination, the Veteran's mild sleep apnea did not have an effect on the Veteran's usual occupation or daily activities.  However, in the April 2012 VA sleep apnea examination report, the examiner noted that the Veteran's sleep apnea impacted his ability to work because he might fall asleep while on the job.  Nevertheless, the VA examiner opined that the Veteran's sleep apnea would not render him incapable of procuring and maintaining employment.  The Board also notes that in January 2011, the Veteran reported that he was not experiencing any unusual daytime sleepiness or fatigue, and in January 2013, he reported that he was using his CPAP machine nightly and sleeping well.  

As noted above, the VA examiner who conducted the April 25, 2012 examinations opined that the above disabilities, when considered together, should not prevent the Veteran's ability to procure and maintain physical or sedentary employment.  

The Veteran's VA examination reports indicate that the extent of occupational and social impairment due to the Veteran's PTSD is an occasional decrease in work efficiency and intermittent periods during which he is unable to perform occupational tasks.  Further, the examination reports suggest that although the Veteran may have occasional occupational impairment due to his PTSD symptoms, it is unlikely that his symptoms would interfere with, or prevent him from, securing and following a substantially gainful occupation.  As noted by the January 2011 VA examiner, the Veteran did not have reduced reliability or productivity due to his PTSD symptoms, and his symptoms did not result in work- or judgment-related deficiencies.  The January 2011 VA examiner further stressed that even when considering the Veteran's PTSD symptoms in conjunction with symptoms from his other service-connected disabilities, it would be difficult to find that the Veteran was precluded from gainful employment due to his PTSD.  Moreover, as the April 2012 VA examiner reported, the Veteran exhibited minimal disruption of interpersonal functioning secondary to PTSD symptoms, a lack of recent worsening of PTSD symptoms, and a historically stable work history.  The Board observes that although the Veteran reported difficulty in areas of concentration and memory, particularly after his wife's death in August 2012, the level of occupational and social impairment associated with the Veteran's PTSD remained the same according to the April 2012, January 2013, and November 2014 VA PTSD examination reports.  

As for the Veteran's hearing loss and tinnitus disabilities, July 2011 and October 2012 VA examination reports provide that the Veteran has reported occasional difficulty understanding speech, even when wearing hearing aids, in addition to difficulty concentrating and sleeping due to his tinnitus.  

VA foot examinations dated in March 2013 and December 2014 provide that the Veteran's heel disabilities impact his ability to work.  Specifically, due to his left heel disability, the Veteran experiences difficulty from prolonged standing, walking, carrying, and lifting.  The Veteran's right heel disability impacts his ability to perform certain occupational tasks that involve weight-bearing and endurance.  

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  As detailed above, competent medical evidence of record indicates that, when considered together, the Veteran's diabetes mellitus with hypertension, retinopathy of the left eye, and bilateral cataracts; peripheral neuropathy of the bilateral upper and lower extremities; sleep apnea; and impotence should not prevent the Veteran's ability to procure and maintain physical or sedentary employment.  Although the Veteran's heel disabilities might impact his ability to maintain employment that would involve weight-bearing, endurance, or prolonged standing or walking, the medical opinions of record suggest that the Veteran would not be precluded from procuring and maintaining, at a minimum, sedentary employment.  Although the examination reports provide that the Veteran may have occasional occupational impairment due to his PTSD symptoms, it is unlikely that his symptoms would prevent him from securing or following any substantially gainful occupation, to include sedentary employment.  As noted above, the April 2012 VA examiner opined that despite the fact that the Veteran may have occasional occupational impairment due to his PTSD, it is unlikely that his symptoms would interfere with, or prevent the Veteran from, following a substantially gainful occupation.  Further, even though the Veteran may have occasional difficulty understanding speech and concentrating due to his hearing loss and tinnitus disabilities, there is no competent medical evidence suggesting that this would preclude him from securing and following any type of employment.  
As noted, the Veteran had previous work experience as a heavy equipment operator, a position that falls within the description of sedentary employment.  Further, the Veteran has experience operating a business out of his home, which falls into the category of sedentary or light duty employment.  Thus, as the Veteran has a prior work history of performing sedentary or light duty work, the Board concludes that his service-connected disabilities do not preclude him from substantial gainful employment.  

In reaching this conclusion, the Board has considered private physician J.D. Allan's February 2005 opinion that the Veteran was unemployable due to medical conditions.  However, as noted above, he did not specify which medical conditions rendered the Veteran unemployable, and he did not provide a rationale for his opinion.  As such, his opinion is conclusory and has limited probative value.  

The Board acknowledges that SSA granted disability benefits in May 2005, as it found that the Veteran's diabetes, hypertension, sleep apnea, obesity, and nervous leg syndrome, when considered in combination, were "severe."  However, the Board is not bound by the SSA's findings of disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, as SSA's determination was based on a combination of both service-connected disabilities and non-service connected disabilities, including obesity and nervous leg syndrome, it has limited probative value.  Moreover, although SSA found that the Veteran was unable to perform past relevant work as a repair and maintenance person due to limitations posed by his disabilities, it also found that his disabilities only restricted him to performing "light work."  

The Board also acknowledges and credits the Veteran's assertion that he retired due to his service-connected disabilities, and the fact that the Veteran worked for over 20 years in a physical capacity for the zinc mining company.  However, the question before the Board is whether the Veteran could secure and follow any substantially gainful occupation in light of his service-connected disabilities.  Here, the Veteran's contention that he is precluded from obtaining and engaging in any substantially gainful employment by reason of his service-connected disabilities is outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above.  While the Veteran's heel disabilities might affect his ability to obtain and sustain employment similar to his previous position at the mining company due to its physical requirements, and his PTSD, hearing loss, and tinnitus might cause occasional difficulty in areas such as concentration and/or hearing others, the evidence of record weighs against a finding that he would be precluded from obtaining and sustaining any kind of employment, including sedentary employment.  Accordingly, entitlement to a TDIU is not warranted.  

Moreover, the Board finds it significant that the Veteran failed to report to a scheduled VA examination, the purpose of which was to obtain additional information on the impact of his service-connected disabilities on his employability.  The Board further finds it significant that, despite VA's requests, the Veteran did not provide additional information regarding his employability as requested following the August 2015 remand.  Thus, the Board must rely on the evidence of record when making its decision, which does not support a finding of TDIU.  

As the Veteran's service-connected disabilities have met the percentage rating standards for schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)-(b).  

The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the 80 percent schedular evaluation currently in effect contemplates industrial impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.1.  In considering the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


